DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 01/21/2021
This application is a CON of 16/535,493, now a patent 10,928,641 which is a CON of 15/580,039, now a patent 10,423,002 which is a 371 of PCT/JP2015/067454 06/17/2015
Claims 1 and 12 are independent
Claims 1-19 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed 

Claims 1-9, 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent Number 10,928,641 B2 and over claims 1-13 of U.S. Patent Number 10,423,002 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

1. Application: A portable information terminal comprising:
1. Patent 10,928,641 B2: An imaging apparatus comprising:
an image sensor configured to convert light received by a plurality of pixels arranged in an array on a light receiving surface into an image signal and output the image signal;
an image sensor configured to convert light received by a plurality of pixels arranged in an array on a light receiving surface into an image signal and output the image signal;
a transmissive modulator arranged on a side closer to the light receiving surface of the image sensor and being configured to modulate the light; and
a modulator arranged on a side closer to the light receiving surface of the image sensor and being configured to modulate the light; and

an image processing circuitry configured to perform image processing of the image signal output from the image sensor,
wherein a first concentric pattern is formed on one surface of the transmissive modulator, and the transmissive modulator is configured to modulate incident light by the first concentric pattern,
wherein the modulator includes two concentric patterns arranged so as to face each other, the modulator is configured to modulate incident light by the two concentric patterns, and
wherein the image sensor receives the light modulated by the transmissive modulator and outputs the image signal that includes an image corresponding to the first concentric pattern, and wherein the image processing circuitry is configured to: input the image signal that includes the image corresponding to the first concentric pattern output from the image sensor;
16. Patent 10,928,641 B2: the image sensor receives the light modulated by the modulator and outputs the image signal that includes an image corresponding to the first concentric pattern output from the image sensor.
generate an image of a second concentric pattern; 
16. Patent 10,928,641 B2: generate an image of a second concentric pattern;
generate an image corresponding to the first concentric pattern contained in the input image signal, and generate a moire fringe 
16. Patent 10,928,641 B2: generate an image corresponding to the first concentric pattern contained in the input image signal, and 

16. Patent 10,928,641 B2: perform processing including a two-dimensional Fourier transform on the generated moire fringe image and generate an image.







2. Application: wherein a pitch of concentric circles in the first concentric pattern becomes narrower in a direction from a center of the concentric circles toward an outer side.
1. Patent 10,928,641 B2: wherein a center position of the concentric circles in each of the two concentric patters are offset from each other.



3. Application: wherein a pitch of concentric circles in each of the first concentric pattern and the second concentric pattern becomes narrower in a direction from a center of the concentric circles toward an outer side.
1. Patent 10,928,641 B2: a pitch of the concentric circles in each of the two concentric patterns becomes narrower in a direction from a center of the concentric circles toward and outer side,



4. Application: wherein the image processing circuitry is configured to generate the second concentric pattern such that a center position of the concentric circles in the image of the second pattern is offset from a center position of the concentric circles in the image corresponding to the first concentric pattern.
19. Patent 10,928,641 B2: wherein the image processing circuitry is configured to generate the second concentric pattern such that a center position of the concentric circles in the image of the second pattern is offset from a center position of the concentric circles in the image corresponding to the first concentric pattern.


5. Application: wherein the center position of the concentric circles in the image corresponding to the first concentric pattern and the center position of the concentric circles in the image of the second concentric pattern are offset from each other in a short side direction of an image output from the image processing circuitry
20. Patent 10,928,641 B2: wherein the center position of the concentric circles in the image corresponding to the first concentric pattern and the center position of the concentric circles in the image of the second concentric pattern are offset from each other in a short side direction of an image output from the image processing circuitry


6. Application: wherein the first concentric pattern is formed of a cylindrical lens
21. Patent 10,928,641 B2: wherein the first concentric pattern is formed of a cylindrical lens


7. Application: wherein the image processing circuitry calculates a frequency spectrum of the moire fringe image by performing a two-dimensional Fourier transform on the moire fringe image, calculates intensity of the frequency spectrum of the moire fringe image, and generates an image.
22. Patent 10, 928,641 B2: wherein the image processing circuitry calculates a frequency spectrum of the moire fringe image by performing a two-dimensional Fourier transform on the moire fringe image, calculates intensity of the frequency spectrum of the moire fringe image, and generates an image.



8. Application: further comprising: a focus position controller, wherein the image processing circuitry controls the image of the second concentric pattern to change in accordance with a user operation for the input unit.
11. Patent 10, 423,002 B2: an input interface configured to input information to designate a focus position of a subject,
wherein the image processing circuitry changes a shape of the first concentric pattern displayed by the display based on focus position information designated by the input interface.


9. Application: wherein the image processing circuitry controls the image by changing the image of the second concentric pattern to focus.
13. Patent 10, 423,002 B2: wherein the image processing circuitry changes a shape of the concentric circles based on focus position information designated by the input interface.



Claims 12-17 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent Number 10,928,641 B2 and over claims 1 - 13 of U.S. Patent Number 10,423,002 B2.

Allowable Subject Matter
Claims 1-19 are allowed over prior art.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.



Seko (US Patent Publication Number 2007/0291278 A1) discloses an optical lens system includes a lens surface capable of forming concentric interference patterns on an object as if light emitted from a single light source were virtually emitted from two or more light sources within a plane containing an optical axis of the single light source.

Sato (US Patent Publication Number 2013/0301909 A1) discloses This three-dimensional shape measurement method comprises: a projection step for projecting an interference fringe pattern (F) having a single spatial frequency (fi) onto an object surface; a recording step for recording the pattern (F) as a digital hologram; and a measurement step for generating a plurality of reconstructed images having different focal distances from the hologram, and deriving the distance to each point on the object surface by applying a focusing method to the pattern (F) on each of the reconstructed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PADMA HALIYUR/Primary Examiner, Art Unit 2698